IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

J & S TECHNOLOGIES, INC.,             NOT FINAL UNTIL TIME EXPIRES TO
II,                                   FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D13-4740
v.

HABCO ENGINEERS &
ERECTORS, INC.,

      Appellee.

_____________________________/

Opinion filed November 14, 2014.

An appeal from the Circuit Court for Duval County.
Hon. L. P. Haddock, Judge.

Henry G. Gyden of Anderson Law Group, Clearwater, for Appellant.

Ryan C. Wagner of Lawcraft, Plantation, for Appellee.




PER CURIAM.

      Since there remain genuine issues of material fact, as pointed out by

appellant under its first point on appeal, we hold the trial court erred in entering

final summary judgment in favor of appellee. For this reason, we do not reach the
merits of appellant’s second point, but, instead, remand the cause to the trial court

for further proceedings.

      REVERSED and REMANDED for further proceedings consistent with this

opinion.

PADOVANO, WETHERELL, and SWANSON, JJ., CONCUR.




                                         2